SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 22, 2011 SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 0-53000 (Commission File Number) 38-3750924 (IRS Employer Identifica­tion No.) 90 Madison Street, Suite 700, Denver, Colorado 80206 (Address of principal executive offices)(Zip Code) (303) 297-1902 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Pursuant to General Instruction F., the registrant incorporates by reference the information contained in the document filed as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits Regulation S-K Number Document Annual Update and Report dated April 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPICY PICKLE FRANCHISING, INC. April 22, 2011 By: /s/ Clint Woodruff Clint Woodruff Chief Financial Officer EXHIBIT INDEX Regulation S-K Number Document Annual Update and Report dated April 22, 2011 2
